Citation Nr: 0515280	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  01-09 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for Huntington's chorea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to July 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO).  In that decision, the RO denied 
service connection for Huntington's Chorea.  

Subsequently in an August 2003 decision, the Board 
essentially determined that this claim had previously been 
denied in a final rating decision, that the RO had reopened 
the claim in the June 2001 rating decision, and that 
therefore it was necessary for the Board to determine whether 
new and material evidence had been submitted to reopen the 
claim.  In the August 2003 decision, the Board did reopen the 
claim and remanded the case to the RO for further 
development.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In February 2005, the RO received private medical evidence, 
an October 2004 statement from Todd D. Elmore, M.D., which is  
pertinent to the veteran's claim.  That evidence was 
submitted by a Member of Congress who had received it from 
the veteran.  The RO has not considered this evidence.

This evidence must be considered by the agency of original 
jurisdiction for review and preparation of a Supplemental 
Statement of the Case (SSOC) unless this procedural right is 
waived.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing. The veteran has not waived his right 
to preliminary review by the RO.  See 38 C.F.R. § 20.1304(c) 
(2004).  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should consider the additional 
evidence received subsequent to the RO's 
issuance of the January 2005 Statement of 
the Case.  

2.  Thereafter, the RO should again 
review the claim of entitlement to 
service connection for Huntington's 
chorea.  If the determination remains 
adverse to the veteran, he and his 
appointed representative should be 
furnished with a Supplemental Statement 
of the Case and be given a reasonable 
opportunity to respond thereto.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified, and has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




